The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/274,250 by Lee et al. for “METHOD FOR TRANSMITTING AND RECEIVING PAGING MESSAGE IN WIRELESS COMMUNICATION SYSTEM BY USING UNLICENSED BAND, AND DEVICE THEREFOR”, filed on 03/08/2021. 
Claims 1-15 are now pending. The independent claims are 1, 7 and 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MURRAY et al. (US20220039061A1), hereinafter MURRAY.



Regarding claim 1, MURRAY teaches A method of receiving, by a user equipment (UE), a paging message in a wireless communication system using an unlicensed band, the method comprising: (MURRAY, Fig. 19, paragraph 185, teach receiving by UE 1901 a paging message in a wireless communication system using an unlicensed band.)
receiving, from a base station, paging occasion (PO) configuration information including paging frame (PF) set information; (MURRAY, Fig. 19, step 1912, paragraphs 141, 147, 185, teach receiving, from gNB 1902 (i.e. base station) a paging DCI (i.e. PO configuration information including a PF set information).)
receiving, from the base station, control information related to paging based on the PO configuration information; (MURRAY, Fig. 19, step 1915, paragraphs 141, 147, 185, teach receiving, from the gNB 1902, a paging DCI (i.e. control information related to paging on the PO configuration information).)
and receiving, from the base station, a paging message based on the control information, wherein the PF set information is information for bundling of PFs, and wherein POs related to the PFs are consecutively configured in a time domain. (MURRAY, Fig. 19, step 1917, paragraphs 81, 141-143, 147-148, 185, teach receiving a paging message based on the control information in which the PO is a set of PDCCH monitoring occasions consisting of time slots and one paging frame PF consists of one or more PO(s) or starting point of a PO which are consecutively configured in a time domain.)

Regarding claim 2, MURRAY teaches the method of claim 1, wherein a Listen Before Talk (LBT) operation for the POs is performed before a first PO among the POs. (MURRAY, paragraphs 155-158, teach performing LBT performed prior to the PO.)

Regarding claim 3, MURRAY teaches the method of claim 1, wherein the POs are consecutively configured in a first PF among the PFs. (MURRAY, Fig. 3, paragraph 122, table 3, teach consecutive POs in frame.)

Regarding claim 4, MURRAY teaches the method of claim 1, wherein the PF set information is defined as a factor of a Discontinuous Reception (DRX) cycle. (MURRAY, Fig. 3, paragraph 122, Fig. 12, paragraph 161, teach monitoring multiples POs during a DRX cycle, e.g. Nm, where the monitored POs correspond to associated PF with SFN numbers.)

Regarding claim 5, MURRAY teaches the method of claim 1, wherein the PO configuration information further includes information for a repetition cycle, and wherein the POs are configured repeatedly at the repetition cycle within the DRX cycle. (MURRAY, Figs. 16-17, paragraphs 170-172, teach repetition cycles for PO scenarios which are configured repeatedly within a DRX cycle.)

Regarding claim 6, MURRAY teaches the method of claim 5, wherein the repeated POs are shuffled and configured. (MURRAY, paragraph 125 teaches the PO’s configured non-consecutively (i.e. shuffled and configured).)

Regarding claim 7, MURRAY teaches A user equipment (UE) receiving a paging message in a wireless communication system using an unlicensed band, the UE comprising: (MURRAY, Fig. 19, paragraph 185, teach receiving by UE 1901 a paging message in a wireless communication system using an unlicensed band.) a Radio Frequency (RF) unit transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to: (MURRAY, Fig. 21B, paragraph 208, teach a WTRU 102 comprising transceiver 120 and processor 118.) 
receive, from a base station, paging occasion (PO) configuration information including paging frame (PF) set information, (MURRAY, Fig. 19, step 1912, paragraphs 141, 147, 185, teach receiving, from gNB 1902 (i.e. base station) a paging DCI (i.e. PO configuration information including a PF set information).)
receive, from the base station, control information related to paging based on the PO configuration information, (MURRAY, Fig. 19, step 1915, paragraphs 141, 147, 185, teach receiving, from the gNB 1902, a paging DCI (i.e. control information related to paging on the PO configuration information).)
and receive, from the base station, a paging message based on the control information, wherein the PF set information is information for bundling of PFs, and wherein POs related to the PFs are consecutively configured in a time domain. (MURRAY, Fig. 19, step 1917, paragraphs 81, 141-143, 147-148, 185, teach receiving a paging message based on the control information in which the PO is a set of PDCCH monitoring occasions consisting of time slots and one paging frame PF consists of one or more PO(s) or starting point of a PO which are consecutively configured in a time domain.)

Regarding claim 8, MURRAY teaches the UE of claim 7, wherein a Listen Before Talk (LBT) operation for the POs is performed before a first PO among the POs. (MURRAY, paragraphs 155-158, teach performing LBT performed prior to the PO.)

Regarding claim 9, MURRAY teaches the UE of claim 7, wherein the POs are consecutively configured in a first PF among the PFs. (MURRAY, Fig. 3, paragraph 122, table 3, teach consecutive POs in frame.)

Regarding claim 10, MURRAY teaches the UE of claim 7, wherein the PF set information is defined as a factor of a Discontinuous Reception (DRX) cycle. (MURRAY, Fig. 3, paragraph 122, Fig. 12, paragraph 161, teach monitoring multiples POs during a DRX cycle, e.g. Nm, where the monitored POs correspond to associated PF with SFN numbers.)

Regarding claim 11, MURRAY teaches the UE of claim 7, wherein the PO configuration information further includes information for a repetition cycle, and wherein the POs are configured repeatedly at the repetition cycle within the DRX cycle. (MURRAY, Figs. 16-17, paragraphs 170-172, teach repetition cycles for PO scenarios which are configured repeatedly within a DRX cycle.)

Regarding claim 12, MURRAY teaches the UE of claim 11, wherein the repeated POs are shuffled and configured. (MURRAY, paragraph 125 teaches the PO’s configured non-consecutively (i.e. shuffled and configured).) 

Regarding claim 13, MURRAY teaches A base station transmitting a paging message in a wireless communication system using an unlicensed band, the base station comprising: (MURRAY, Fig. 19, paragraph 185, teach transmitting by a gNB 1902 (i.e. base station) a paging message in a wireless communication system using an unlicensed band.) a Radio Frequency (RF) unit transmitting/receiving a radio signal; and a processor functionally connected to the RF unit, wherein the processor is configured to: (MURRAY, Fig. 21B, paragraph 208, teach base station 102 comprising transceiver 120 and processor 118.) 
transmit, to a user equipment (UE), paging occasion (PO) configuration information including paging frame (PF) set information, (MURRAY, Fig. 19, step 1912, paragraphs 141, 147, 185, teach transmitting by the gNB 1902 (i.e. base station) a paging DCI (i.e. PO configuration information including a PF set information).) 
transmit, to the UE, control information related to paging based on the PO configuration information, (MURRAY, Fig. 19, step 1915, paragraphs 141, 147, 185, teach transmitting, by the gNB 1902, a paging DCI (i.e. control information related to paging on the PO configuration information).)
and transmit, to the UE, a paging message based on the control information, wherein the PF set information is information for bundling of PFs, and wherein POs related to the PFs are consecutively configured in a time domain. (MURRAY, Fig. 19, step 1917, paragraphs 81, 141-143, 147-148, 185, teach transmitting a paging message based on the control information in which the PO is a set of PDCCH monitoring occasions consisting of time slots and one paging frame PF consists of one or more PO(s) or starting point of a PO which are consecutively configured in a time domain.)

Regarding claim 14, MURRAY teaches the base station of claim 13, wherein a Listen Before Talk (LBT) operation for the POs is performed before a first PO among the POs. (MURRAY, paragraphs 155-158, teach performing LBT performed prior to the PO.)

Regarding claim 15, MURRAY teaches the base station of claim 13, wherein the POs are consecutively configured in a first PF among the PFs. (MURRAY, Fig. 3, paragraph 122, table 3, teach consecutive POs in frame.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LEE et al. (US20220116911A1) is directed towards increasing paging opportunities when the unlicensed band is used for a UE paging in NR unlicensed spectrum (Abstract). More particularly, Fig. 4, paragraphs 33, 38, 42 teach configuring a paging frame (PF) as containing two POs for a set of UEs.

Kwon et al. (US20220046540A1) is directed towards a UE monitoring a DCI page during a specified first time duration (Abstract). More particularly, Fig. 3, paragraph 84, teaches monitoring one paging occasion (PO) per DRX cycle, wherein a paging occasion is a set of physical downlink control channel (PDCCH) monitoring occasions and can consist of multiple time slots (e.g. subframe or orthogonal frequency-division multiplexing (OFDM) symbol) where paging Downlink Control Indicator (DCI) can be sent.

Rune (US20210314910A1) is directed towards receiving a paging occasion and a synchronization signal according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration (Abstract). More particularly, Fig. 6, step 620, paragraph 238, teach receiving the paging occasion and the synchronization signal according to the at least one of the modified paging occasion configuration and modified synchronization signal configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412